                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    REGINA BROOMALL
                                                          6

                                                          7

                                                         8                            IN THE UNITED STATES DISTRICT COURT
                                                          9                               EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                    Case No.   1:20-CR-00241-DAD-BAM
                                                         12                  Plaintiff,                     STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                            REGARDING REGINA BROOMALL’S
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13           v.                                    TRAVEL
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    ROBERT EVERSOLE, et al.
                                                         15                  Defendants.
                                                         16

                                                         17                                         STIPULATION
                                                         18          Defendant Regina Broomall, by her counsel of record Michael McKneely, and the
                                                         19   United States of America through its counsel of record Stephanie Stokman, hereby
                                                         20   stipulate as follows:
                                                         21          1.     By previous order Ms. Broomall has been released on conditions
                                                         22   supervised by the Pretrial Services Office (“PTS”) for the United States District Court in
                                                         23   the Central District of California, where she resides. Among those conditions are
                                                         24   participation in a location monitoring program and restriction to her residence “as
                                                         25   directed by Supervising Agency.”
                                                         26          2.     Ms. Broomall now desires to travel with her mother to a family gathering
                                                         27   at Lopez Lake Recreation Area in San Luis Obispo County and remain there from June
                                                         28   25, 2021 through June 27, 2021. Ms. Broomall’s request to the PTS for authorization to

                                                               Stipulation And Order Regarding Sentencing                                                  -1-
                                                          1   travel was referred by that agency to this Court.
                                                          2          3.     The request for authorization to travel was raised by the defense at the
                                                          3   arraignment on May 7, 2021, and the United States was not opposed.
                                                          4          4.     By this stipulation, initiated by the defense, the parties stipulate that the
                                                          5   Court permit Ms. Broomall to travel with her mother to Lopez Lake in San Luis Obispo
                                                          6   County from June 25, 2021 to June 27, 2021. All other conditions will remain in full
                                                          7   force and effect.
                                                         8           IT IS SO STIPULATED
                                                          9

                                                         10    DATED: May 11, 2021                          MICHAEL McKNEELY,
                                                                                                            CRIMINAL DEFENSE ATTORNEY
                                                         11
                                                                                                            By: s/ Michael McKneely
                                                         12
                                                                                                                MICHAEL McKNEELY
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY




                                                                                                                Attorney for Steven Jones
                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14

                                                         15    DATED: May 11, 2021                          PHILLIP A. TALBERT
                                                                                                            Acting United States Attorney
                                                         16
                                                                                                            By: s/Stephanie M. Stokman by authorization
                                                         17                                                     STEPHANIE M. STOKMAN
                                                         18                                                     Assistant United States Attorney

                                                         19
                                                         20                                   FINDINGS AND ORDER

                                                         21          Based upon the stipulation and representations of the parties, the Court

                                                         22   authorizes Regina Broomall to travel with her mother to Lopez Lake from June 25, 2021

                                                         23   to June 27, 2021. All other conditions remain in full force and effect.

                                                         24   IT IS SO ORDERED.

                                                         25
                                                                 Dated:    May 13, 2021                              /s/ Barbara   A. McAuliffe         _
                                                         26                                                    UNITED STATES MAGISTRATE JUDGE
                                                         27

                                                         28


                                                               Stipulation And Order Regarding Sentencing                                                   -2-
